Exhibit 10.1
 
FOURTH AMENDMENT TO TRANSACTION DOCUMENTS


This FOURTH AMENDMENT TO TRANSACTION DOCUMENTS (this “Amendment”) is made as of
the 3rd day of March 2011, by and between URIGEN PHARMACEUTICALS, INC., a
Delaware corporation with its principal place of business at 1700 North
Broadway, Suite 330, Walnut Creek, CA 94596 (the “Borrower”), Urigen N.A., Inc.,
a Delaware corporation with its principal place of business at 1700 North
Broadway, Suite 330, Walnut Creek, CA 94596 (the “Guarantor”), and
PLATINUM-MONTAUR LIFE SCIENCES, LLC, a Delaware limited liability company (the
“Lender”).


WHEREAS, the Lender and the Borrower previously entered into a Note Purchase
Agreement, dated as of January 9, 2009 (the “Purchase Agreement”), which
provided for the issuance to the Lender of a Senior Secured Convertible
Promissory Note as set forth therein (the “January 2009 Note”), and the parties
have executed certain documents and instruments in connection therewith;


WHEREAS, the Lender issued to the Borrower a series of Senior Secured
Convertible Notes pursuant to the Purchase Agreement (the “Prior Notes”);


WHEREAS, the Lender converted its Prior Notes into a series of Convertible
Preferred Stock of the Borrower (the “Series C Preferred Stock”) on or about
April, 2010;


WHEREAS, on or about August 6, 2010, the Borrower issued to the Lender a $25,000
Promissory Note (the “Bridge Note”);


WHEREAS, the Borrower has failed to make required dividend payments on the
Series C Preferred Stock and interest payments on the Bridge Note;


WHEREAS, the Borrower is indebted to the Lender in an amount equal to not less
than $461,194.83 as of the date hereof (the “Outstanding Amount”);


WHEREAS, the Borrower has requested that the Lender extend additional credit in
the principal amount of $150,000 (the “New Principal”), in substantially the
form attached hereto;


WHEREAS, the Lender and the Borrower have agreed that the Outstanding Amount and
the New Principal together shall be evidenced by one or more Convertible
Promissory Notes (collectively referred to herein as the “Note”) to be issued to
the Lender on the date hereof in the aggregate principal amount of $611,194.83
and in accordance with the terms of this Agreement; and


WHEREAS, the parties hereto wish to amend the Transaction Documents, as
previously amended, to accomplish the foregoing as is set forth in more detail
herein.


NOW, THEREFORE, in consideration of the foregoing and for the covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
SECTION ONE
DEFINITIONS; REPRESENTATIONS
 
Section 1.1                      Terms Defined.  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings given to such
terms in the Purchase Agreement.
 
Section 1.2                      Representations and Warranties of
Borrower.  The Borrower and the Guarantor  represent and warrant to the Lender
as follows:


(a)           Except as otherwise set forth herein or in the Schedules and
Exhibits hereto, the representations and warranties of the Borrower and the
Guarantor made in the Transaction Documents remain true, complete and accurate
in all material respects, and the covenants of the Borrower and the Guarantor
are hereby reaffirmed, as of the date hereof.


(b)           Except as otherwise set forth herein or in the Schedules and
Exhibits hereto, the Borrower and the Guarantor has each performed, in all
material respects, all obligations to be performed by it to date under the
Transaction Documents and no default or Event of Default exists thereunder or an
event that with the passage of time or giving of notice or both, would
constitute a default or an Event of Default.


(c)           Each of the Borrower and the Guarantor is a corporation duly
organized, qualified, and existing in good standing under the laws of the State
of Delaware and has full power and authority to consummate the transactions
contemplated hereby.  The Borrower and the Guarantor are each duly qualified to
do business in all states and other jurisdictions in which the character of the
property owned by it or the nature of its activities causes such qualification
to be necessary.


(d)           The execution, delivery and performance of this Amendment, the
Guaranty (as defined below), the 2011 Warrant (as defined below) and the Note
(collectively, the “Amendment Documents”) have been duly authorized by all
necessary corporate actions of each of the Borrower and the Guarantor, are
within the corporate power of Borrower and the Guarantor and are not in
contravention of law, the Borrower’s or the Guarantor’s Articles of
Incorporation, By-laws or the terms of any other documents, agreements or
undertakings to which the Borrower or the Guarantor is a party or by which the
Borrower or the Guarantor is bound.  No approval of any person, corporation,
governmental body or other entity is a prerequisite to the execution, delivery
and performance by the Borrower and the Guarantor of the Amendment Documents to
ensure the validity or enforceability hereof or thereof.


(e)           The Amendment Documents will constitute the legally binding
obligation of Borrower and the Guarantor, enforceable in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws now existing or hereafter
enacted relating to or affecting the enforcement of creditors’ rights generally,
and as enforceability may be subject to limitations based on general principles
of equity (regardless of whether such enforceability is considered a proceeding
in equity or at law).
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
SECTION TWO
ISSUANCE OF NOTE; AMENDMENTS
 
Section 2.1                      Issuance of Note and Guaranty.    The Borrower
shall, on the date hereof, issue to the Lender the Note in substantially the
form attached hereto as Exhibit 2.1A.  The Guarantor has agreed, on the date
hereof, to guaranty any and all obligations of the Borrower to the Lender
pursuant to a Guaranty substantially in the form attached hereto as Exhibit 2.1B
(the “Guaranty”).


Section 2.2                      Warrant Amendment.    In consideration of the
Lender’s entry into this Agreement and the extension of credit pursuant to the
Note, the Borrower has agreed to extend the term of certain common stock
purchase warrants issued to the Lender as set forth in this Section 2.2.


(a)  Section 1 of the Stock Purchase Warrant, dated as of August 1, 2007 (the
“2007 Warrant”), is hereby amended and restated to read in its entirety as
follows:


1.           Term.         The right to subscribe for and purchase shares of
Warrant Stock represented hereby shall commence on August 1, 2007 and shall
expire at 5:00 p.m., Eastern Time, on March 3, 2016 (such period being the
“Term”).


(b) Section 1 of the Stock Purchase Warrant, dated as of April 19, 2010 (the
“2010 Warrant”), is hereby amended and restated to read in its entirety as
follows:


1.           Term.         The right to subscribe for and purchase shares of
Warrant Stock represented hereby shall commence on April 19, 2010 and shall
expire at 5:00 p.m., Eastern Time, on March 3, 2016 (such period being the
“Term”).


Section 2.3                      Warrant Issuance.    In consideration of the
Lender’s entry into this Agreement and the extension of credit pursuant to the
Note, the Borrower has agreed to issue to the Lender the Common Stock Purchase
Warrant in substantially the form attached hereto as Exhibit 2.3 (the “2011
Warrant” and together with this Agreement, the Notes and the Collateral
Documents, the “Amendment Documents”) to acquire up to 6,111,948 shares of
Common Stock at an initial exercise price of $.125 on the terms set forth
therein.


Section 2.4                      References in Purchase Agreement.    The
parties hereto agree that:


(i)  
the term “Conversion Shares” in the Purchase Agreement shall be deemed to mean
shares of Common Stock issuable and/or issued upon conversion of the Notes or
Preferred Stock or exercise of the 2007 Warrant, the 2010 Warrant and the 2011
Warrant;



(ii)  
the term “Notes” shall be deemed to mean and refer to the Preferred Stock and
the Note;

 
(iii)  
nothing herein shall be deemed to amend (except as set forth expressly in this
Section 2.4), release or waive any covenant or other obligation of the Borrower
under the Purchase Agreement, all of which shall remain in full force and effect
in accordance with the terms thereof; and



(iv)  
notwithstanding anything to the contrary set forth in the Transaction Documents
or the Purchase Agreement, the Lender acknowledges that the Borrower has not
complied with its obligations to file periodic and other reports under the
Securities Exchange Act of 1934, which non-compliance is hereby waived, for
purposes of the Transaction Documents and the Purchase Agreement, through August
25, 2012, but not after such date.



 
 
 
3

--------------------------------------------------------------------------------

 

 
SECTION THREE
MISCELLANEOUS


Section 3.1                      Transaction Documents.  The Borrower shall
deliver the duly and validly executed Amendment Documents to the Lender, and
such documents shall be included in the term “Transaction Documents” in the
Purchase Agreement and the other Transaction Documents.


Section 3.2                      Future References.  All references to the
Purchase Agreement and the other Transaction Documents shall hereinafter refer
to such agreement as amended hereby.


Section 3.3                      Continuing Effect.  The provisions of the
Transaction Documents, as modified herein, shall remain in full force and effect
in accordance with their terms and are hereby ratified and confirmed.  The
Lender does not in any way waive the Borrower’s or the Guarantor’s obligations
to comply with any of the provisions, covenants and terms of the Purchase
Agreement and the other Transaction Documents, nor does the Lender waive any
other right the Lender may have at law or in equity.  Without limiting the
generality of the foregoing, in no event shall any price or other adjustment
that may be triggered by the issuance of the Note or the 2011 Warrant be deemed
waived hereunder.
 
Section 3.4                      Expenses.  Borrower agrees, regardless of
whether or not the transactions contemplated hereby shall be consummated, to pay
all reasonable expenses incurred by the Lender incident to such transactions in
the preparation of documentation relating thereto, including all fees and
disbursements of the counsel to the Lender, for services to the Lender, which
amount may be deducted from the New Principal delivered to the Borrower on
closing hereunder.
 
Section 3.5                      General.  Borrower and the Guarantor shall
execute and deliver such additional documents and do such other acts as the
Lender may reasonably require to implement the intent of this Amendment
fully.  This Amendment may be executed in several counterparts by the Borrowers
and the Lender, each of which shall be deemed an original but all of which
together shall constitute one and the same Amendment.  This Amendment shall be
governed by the laws of the State of New York, without regards to the conflict
of law provisions thereof.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to the
Transaction Documents to be executed as of the date first above written.
 

  BORROWER:          
URIGEN PHARMACEUTICALS, INC.
         
 
By:
/s/ Martin E. Shmagin         Name: Martin E. Shmagin       Title: Chief
Financial Officer          

  GUARANTOR:          
URIGEN N.A., INC.
         
 
By:
/s/ Martin E. Shmagin         Name: Martin E. Shmagin       Title: Chief
Financial Officer          

  LENDER:           PLATINUM-MONTAUR LIFE SCIENCES, LLC          
 
By:
/s/ Joan Janczewski            Name: Joan Janczewski       Title:  COO          

 
5

--------------------------------------------------------------------------------

 

                                                      
            Schedule 1: Liens


The Borrower has disclosed to the Lender the existence of a judgment lien in
favor of Artizen, Inc. in the amount of Sixty Four Thousand Nine Hundred Eight
Seven Dollars and Forty Six Cents ($64,987.46).
 
 
 
 
 
 
 
 
 
 
6